pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of fighting, violent conduct and disturbing the order of the facility resulting from a prison yard fight involving at least 12 inmates. That determination was administratively affirmed and petitioner commenced this CPLR article 78 proceeding seek*1111ing annulment. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. As a result, petitioner has been afforded all the relief to which he is entitled, and the matter must be dismissed as moot (see Matter of Hardy v Bezio, 60 AD3d 1229, 1229 [2009]; Matter of Hernandez v Smith, 52 AD3d 1134, 1134 [2008]).
Cardona, EJ., Lahtinen, Kane, Malone Jr. and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.